Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on: 9/11/2019 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 and 01/05/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With regards to claim 1, the claim(s) recites “receiving, by a server, a request from a user for a  translation…”, “responsive to the request for the MFEF document, the server automatically … identifying element types of the embedded elements …; identifying foreign-language embedded elements from among the plurality of embedded elements, 

With regards to the limitations “receiving, by a server, a request from a user for a  translation…”, “responsive to the request for the MFEF document, the server automatically … identifying element types of the embedded elements …; identifying foreign-language embedded elements from among the plurality of embedded elements, … ; .. translating the foreign-language embedded elements using a first translator selected … and a second translator selected for translating …”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting ‘by a server’, nothing in the claim elements precludes the steps from being practically being performed in the mind. For example, the limitations encompass the user being instructed or asked to perform a task based upon a request and subsequently manually identifying element type information and foreign-language element information in order to manually perform a translation using the earlier identified information. If claim limitations, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element (using a server) to perform the limitations. The 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform the steps amount to no more than application of the exception using a generic computer component. Application of the exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible. 

With regards to claim 2, it recites ‘wherein the request comprises location information …’, which does not resolve the statutory deficiencies of claim 1, since the type of information in the request can still be manually interpreted by the user. Thus claim 2 is rejected under similar rationale as claim 1. 

With regards to claim 3, it recites ‘wherein the location information comprises … a URL, which does not resolve the statutory deficiencies of claim 1, since the location of 

With regards to claim 4, it recites ‘ wherein the request comprises the MFEF document’, which does not resolve the statutory deficiencies of claim 1, since the information in the request merely identifies the document, which can be manually interpreted by the user. Thus, claim 4 is rejected under similar rationale as claim 1.

With regards to claim 5, the claim recites ‘… wherein the element types include a text format and a non-text format’, which does not resolve the statutory deficiencies of claim 1, since the types of elements can still be manually interpreted by the user. Thus, claim 5 is rejected under similar rationale as claim 1. 

With regards to claim 6, the claim recites ‘… wherein the non-text format includes at least one member selected from a set of a video format, an audio format, and an image format’, which does not resolve the statutory deficiencies of claim 1, since different non-text formats are descriptive information, which can still be manually interpreted by the user. Thus, claim 6 is rejected under similar rationale as claim 1. 

With regards to claim 7, the claim recites ‘wherein the translating of the foreign-language embedded elements includes creating preferred-language replacement elements …’ , which does not resolve the statutory deficiencies of claim 1, since the 

With regards to claim 8, the claim recites ‘generating a preferred-language replacement MFEF document that includes …’, which does not resolve the statutory deficiencies of claim 1, since the generating aspect can be performed manually by the user manually recording resulting preferred language content. Thus, claim 8 is rejected under similar rationale as claim 1, and is rejected under similar rationale.

With regards to claim 9, the claim recites ‘… determining the preferred language of the user based at least in part on past behavior of the user’, which does not resolve the statutory deficiencies of claim 1, since the determination step can encompass the user manually observing prior/past user actions. Thus, claim 9 is rejected under similar rationale as claim 1, and is rejected under similar rationale. 

With regards to claim 10, the claim recites ‘… wherein the request includes headers, and wherein the method further comprises determining the preferred language of the user based at least in part on information in the headers …’, which does not resolve the statutory deficiencies of claim 1, and is rejected under similar rationale.

With regards to claim 11, the claim recites ‘… receiving, by the server … the request … using an API’. This limitation (other than the generic computer component 

With regards to claim 12, it is rejected under similar rationale as claim 1. The examiner notes the additional element of computer readable storage device in the claim (in relation to claim 1) is interpreted to be a generic computer component. that it amounts to no more than applying the exception using a generic computer component. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

With regards to claim 13, it is rejected under similar rationale as claim 2 above.

With regards to claim 14, it is rejected under similar rationale as claim 5 above.

With regards to claim 15, it is rejected under similar rationale as claim 8 above.

With regards to claim 16, it is rejected under similar rationale as claim 9 above.

With regards to claim 17, it is rejected under similar rationale as claim 1. The examiner notes the additional elements of computer readable memory, computer readable storage device, and one or more processors (in relation to claim 1) are interpreted to be generic computer components that amount to no more than applying the exception 

With regards to claim 18, it is rejected under similar rationale as claim 2 above.

With regards to claim 19, it is rejected under similar rationale as claim 5 above.

With regards to claim 20, it is rejected under similar rationale as claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swerdlow et al (US Patent: 9977781, issued: May 22, 2018, filed: Oct. 21, 2016) in view of Hamid et al (US Patent: 9098488, issued: Aug. 4, 2015, filed: Apr. 3, 2011).




receiving, by a server, a request from a user for translation of a multi-format embedded file (MFEF) document, wherein the MFEF document includes a plurality of embedded elements (column 6, lines 6-15 and Fig 4A: a user requests a web page (MFEF document), and the web page includes embedded elements such as multiple instances of text element language types (410) for different types of foreign languages (414 and ref 606 of Fig. 6)); 

responsive to the request for the MFEF document, the … [ translation process/routine performing]  automatically: identifying element types of the embedded elements, wherein the embedded elements include a first element type and a second element type (Fig. 6, ref 606, ref 612: in response to the request for the web page document , element types of embedded elements are identified (which include at least a first language text of a particular foreign language type and another second language text of another foreign language type)); 

identifying foreign-language embedded elements from among the plurality of embedded elements, the foreign-language embedded elements being embedded elements that are in a language other than a preferred language of the user (column 7, lines 20-32, 

translating the foreign-language embedded elements using a first translator selected for translating the first element type of foreign-language embedded elements and a second translator selected for translating the second element type of foreign-language embedded elements (column 8, lines 23-32: the language text of the particular foreign language can be translated using a translator specific to the particular foreign language and the language text of the another foreign language is translated using a translator specific to the another foreign language).

However, although Swerdlow et al teaches the server receiving the request and initiating a translation process/routine automatically, Swerdlow et al does not expressly teach the translation process/routine is performed by the server. 

Yet Hamid et al teaches the translation process/routine is performed by the server (Fig. 1b, column 7, lines 40-46: the translation process/routine can be performed at the server  and then the translation results are sent to the user).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Swerdlow et al’s ability to use a server to process a request for a multi format document and to initiate a translation process/routine and produce results to the requesting entity, such that the processing could have further 

With regards to claim 2. A method according to claim 1, Swerdlow et al teaches wherein the request comprises location information regarding a location of the MFEF document (column 6, lines 6-12: the request for the web-page/document comprises a URL).

With regards to claim 3. A method according to claim 2, Swerdlow et al teaches wherein the location information comprises a uniform resource locator (URL), as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 4. A method according to claim 1, Swerdlow et al teaches wherein the request comprises the MFEF document, as similarly explained in the rejection of claim 2 (the requested webpage is the MFEF document) and is rejected under similar rationale.

With regards to claim 5. A method according to claim 1, Swerdlow et al teaches wherein the element types include a text format (see Fig 4a, column 7, lines 1-12: which includes text –element language types).

 a non-text format.

Yet Swerdlow et al also explains it is well known that postings/comments made by users in the social website document can include an element type that is non text format (column 4, lines 10-25: a social website can include video element content as part of postings made by users).

It would have been obvious to one of ordinary skill in the art to have modified Swerdlow et al and Hamid et al’s social media web page document that includes text comments/postings, such that the social media web page document can also include video posting elements, as also taught by Swerdlow et al. The combination would have allowed Swerdlow to have enhanced how users around the world communicate with each other through a tool that allows users to receive commentary in … their native language (Swerdlow, column 1, lines 55-60).

With regards to claim 6. A method according to claim 5, Swerdlow and Hamid et al teaches wherein the non-text format includes at least one member selected from a set of a video format, an audio format, and an image format, as taught in the rejection of claim 5, and is rejected under similar rationale.

With regards to claim 7. A method according to claim 1, Swerdlow et al teaches wherein the translating of the foreign-language embedded elements includes creating preferred-language replacement elements for respective foreign-language embedded elements (Fig 5, column 9, lines 19-45: foreign language embedded text (elements) are translated by creating a translation into a preferred language in place of the foreign language text and inserting/updating the web page (MFEF document) to have the inserted preferred language text).

With regards to claim 8. A method according to claim 7, Swerdlow et al teaches further comprising generating a preferred-language replacement MFEF document that includes the preferred-language replacement elements, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

With regards to claim 9. A method according to claim 1, Swerdlow et al teaches further comprising determining the preferred language of the user based at least in part on past behavior of the user (column 7, lines 20-37: the preferred language is based upon the user’s past actions to set a primary language).

With regards to claim 12. Swerdlow and Hamid et al teaches a computer usable program product comprising a computer-readable storage device, and program instructions stored on the storage device, the stored program instructions comprising: program instructions to receive, by a server, a request from a user for translation of a multi-format embedded file (MFEF) document, wherein the MFEF document includes a plurality of embedded elements; program instructions to automatically, by the server in response to the request for the MFEF document: identify element types of the embedded elements, wherein the embedded elements include a first element type and a second element type; identify foreign-language embedded elements from among the plurality of embedded elements, the foreign-language embedded elements being embedded elements that are in a language other than a preferred language of the user; and translate the foreign-language embedded elements using a first translator selected for translating the first element type of foreign-language embedded elements and a second translator selected for translating the second element type of foreign-language embedded elements, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

With regards to claim 13. A computer usable program product of claim 12, the combination of Swerdlow et al and Hamid et al teaches wherein the request comprises location information regarding a location of the MFEF document, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 14. A computer usable program product of claim 12, the combination of Swerdlow et al and Hamid et al teaches wherein the element types include a text format and at least one member selected from a set of a video format, an audio format, and an image format, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

With regards to claim 15. A computer usable program product of claim 12, the combination of Swerdlow et al and Hamid et al teaches wherein the translating of the foreign-language embedded elements includes creating preferred-language replacement elements for respective foreign-language embedded elements; and wherein the stored program instructions further comprise program instructions to generate a preferred-language replacement MFEF document that includes the preferred-language replacement elements, as similarly explained in the rejection of claim 8, and is rejected under similar rationale.

With regards to claim 16. A computer usable program product of claim 12, the combination of Swerdlow et al and Hamid et al teaches further comprising determining the preferred language of the user based at least in part on past behavior of the user, as similarly explained in the rejection of claim 9, and is rejected under similar rationale.

With regards to claim 17. the combination of Swerdlow et al and Hamid et al teaches a computer system comprising a processor, a computer-readable memory, and a computer-readable storage device, and program instructions stored on the storage device for execution by the processor via the memory, the stored program instructions comprising: program instructions to receive, by one or more processors, a request from a user for translation of a multi-format embedded file (MFEF) document, wherein the MFEF document includes a plurality of embedded elements; program instructions to automatically, by one or more processors in response to the request for the MFEF 

With regards to claim 18. The computer system of claim 17, the combination of Swerdlow et al and Hamid et al teaches wherein the request comprises location information regarding a location of the MFEF document, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 19. The computer system of claim 17, the combination of Swerdlow et al and Hamid et al teaches wherein the element types include a text format and at least one member selected from a set of a video format, an audio format, and an image format, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

With regards to claim 20. The computer system of claim 17, Swerdlow et al and Hamid et al teaches wherein the translating of the foreign-language embedded elements .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Swerdlow et al (US Patent: 9977781, issued: May 22, 2018, filed: Oct. 21, 2016) in view of Hamid et al (US Patent: 9098488, issued: Aug. 4, 2015, filed: Apr. 3, 2011) in view of Kim (US Application: US 2002/0078092, published: Jun. 20, 2002, filed: Jul. 27, 2001).

With regards to claim 10. A method according to claim 1, wherein the combination of Swerdlow et al and Hamid et al teaches wherein the request, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination of Swerdlow et al and Hamid et al does not expressly teach  wherein the request includes headers, and wherein the method further comprises determining the preferred language of the user based at least in part on information in the headers.

Yet Kim teaches includes headers, and wherein the method further comprises determining the preferred language of the user based at least in part on information in the headers (paragraph 0022, 0030 and 0058: a header includes a national language identification information which is used to determine the ‘preferred’ language). 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Swerdlow et al and Hamid et al’s ability to identify a user’s preferred language, such that one of the locations to determine a user’s preferred language is in the header of the request, as taught by Kim. The combination would have allowed Swerdlow et al and Hamid et al to have “reformatted contents in … an Internet site in which a national language is used .. and the contents is translated … into a … langue supported by a wireless terminal” (of the user) (Kim, paragraph 0013). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Swerdlow et al (US Patent: 9977781, issued: May 22, 2018, filed: Oct. 21, 2016) in view of Hamid et al (US Patent: 9098488, issued: Aug. 4, 2015, filed: Apr. 3, 2011) in view of Kidwai et al (US Application: US: 20160019205, published: Jan. 21, 2016, filed: ).

With regards to claim 11. A method according to claim 1, Swerdlow et al teaches wherein the receiving, by the server, of the request for the MFEF includes receiving the request, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 



Yet Kidwai et al teaches the request using an application program interface (API) (paragraph 0024 and 0026: a request is based upon use of an API).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Swerdlow et al and Hamid et al’s ability to receive and process a request for a web document and translation, such that the request can be based upon use of an API, as taught by Kidwai et al. The combination would have allowed Swerdlow et al and Hamid et al to have reduced the effort to maintain a website even while being able to accommodate multiple languages. (Kidwai et al, paragraph 0004). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hiroya (US Patent: 5751957): This reference teaches translating information into a native language.
Kaplan (US Patent: 5523946): This reference teaches encoding of multi lingual translation dictionaries.
Flanagan et al (US Patent: 5715466): This reference teaches making messages appear in a native language.
Stone et al (US Patent: 5903859): This reference teaches translating text strings from each foreign language to strings in a native language.
Flanagan et al (US Application: US 20050149315): This reference teaches an integrated multilingual browser.
Orsini et al (US Application: US 20140288918): This reference teaches multi-lingual communications.
Frei et al (US Application: US 20120046933): This reference teaches translation using automatic speech recognition.
Boyd et al (US Application: US 2008/0243473): This reference teaches language translation of visual and audio input.
Rogowski et al (US Application: US 2014/0297256): This reference teaches determining and displaying multiline foreign language translation in real time.
Pengelly et al (US Application: US 2013/0114849): This reference teaches a server assisted object recognition and tracking for mobile devices.
England et al (US Application: US 2008/0233980): This reference teaches entering translation information  to translate text using ocr processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178